Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
AS to claims 2 and 3, these claims are rejected as indefinite because it is not known what components or parts make up the claimed user equipment.  What applicant claims would not inherently be performed using a known UE. Applicant is required to clarify what internal components or parts of the UE are configured to perform the recited steps and/or methods.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10728889 B2 (“ ‘889”), in view of U.S. Patent No. 8,934,459 B2 to Marinier et al.
 As to claim 2, ‘889 discloses A user equipment performing radio communication with a base station configuring a primary cell and a secondary cell (preamble of ‘889),
wherein the user equipment is configured to set a value different from a first timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell as a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell (‘889: “wherein the user equipment is configured to set a timing advance for use in communicating to the primary cell and the timing advance for use in communicating to the secondary cell and perform radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the set timing advance for each of the primary cell and the secondary cell, wherein the timing advance for use in communicating to the primary cell is different from the timing advance for use in communicating to the secondary cell”), 
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (‘889: “wherein the user equipment is configured to … perform radio communication via carrier aggregation CA simultaneously over the primary cell and the secondary cell based on the set timing advance for each of the primary cell and the secondary cell … at a same time”) and
the user equipment is configured to adjust uplink transmission timings of uplink transmissions to the secondary cell by using the second timing advance for the secondary cell (see ‘889 limitations above, 
‘889 does not appear to explicitly disclose PUSCH and SRS transmissions.
Marinier discloses uplink PUSCH and uplink SRS transmissions to a secondary cell (col. 8, line 60 – col. 10, line 29, disclosing that each UL CC comprises a PUSCH and sounding and reference signals SRS).
At the time of invention, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Marinier above, in conjunction with and to modify the teachings of ‘889, i.e., " the user equipment is configured to align uplink transmission timings of uplink transmissions to the secondary cell by using the timing advance for the secondary cell", to reject " the user equipment is configured to align uplink transmission timings of PUSCH and SRS to the secondary cell by using the timing advance for the secondary cell", at least because the uplink PUSCH and uplink SRS transmissions to the secondary cell disclosed in Marinier are clearly closely analogous to, and are examples of, the uplink transmission to the secondary cell disclosed in ‘889, and thus may be substituted for, or be incorporated into, ‘889’s uplink transmissions to reject the claim.  This is at least because both Marinier and ‘889 implement wireless multi-channel communications involving multiple cells. Marinier and ‘889 are in the same field of endeavor concerning management of communication quality in multi-cell wireless communications infrastructure.  The suggestion or motivation would have been to improve 
As to claim 3, ‘889 and Marinier teach the UE as in the parent claim 2.
‘889 further discloses wherein the user equipment is configured to be informed, from the primary cell, of the timing advance for the secondary cell. (“wherein the user equipment is configured to be informed, from the primary cell, of a timing advance for use in communicating to the secondary cell, the timing advance indicating an uplink transmission timing alignment value”).
As to claim 4, see rejection for claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 2-4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 8,934,459 B2 to Marinier et al.
As to claim 2, Marinier discloses A user equipment performing radio communication with a base station configuring a primary cell and a secondary cell (Figs. 1A-C, disclosing UEs in communication with BSs; cols. 1-3 and 8-12, Figs. 3-4, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA”; a WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell and all configured scell(s)”; further teaching that the WTRU “may apply different TA values for different UL CC sets”, where “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; all of the above teaching that the eNB may configure the primary cell UL CC TA and the secondary UL CC TA to be different values),
wherein the user equipment is configured to set a value (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67, disclosing the UE/WTRU being configured by the eNB to set a TA value for a particular UL CC set) different from a first timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell as a second timing advance for the secondary cell indicating a timing alignment value of an uplink transmission to the secondary cell (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA” [col. 11, lines 35-40]; col. 8, line 40 – col. 12, line 67, disclosing that each WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell [“primary cell”] and all configured scell(s) [“secondary cell(s)”]”; further teaching that the WTRU “may apply different TA values for different UL CC sets”, where “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; all of the above teaching the scenario where there are a plurality of UL CC sets and that there is only one primary cell Pcell and multiple secondary cells SCell(s), meaning that the one Pcell would be in a UL CC 
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, in view of the discussion above, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU performing UL synchronization and “carrier aggregation” and using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus all of the above teaching that the WRTU is configured to perform “carrier aggregation” synchronization over the UL CCs over which the UE transmits, by making sure that the transmissions over such UL CCs that belong to different UL CC sets and have different TA values are all properly adjusted on timing, teaching this limitation) and
the user equipment is configured to adjust uplink transmission timings of PUSCH and SRS to the secondary cell by using the second timing advance for the secondary cell. (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, in view of the discussion above, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus teaching that the WTRU/UE utilizing a specific TA value to adjust UL transmission timings of a SCELL in the UL CC set associated with that TA value, thus teaching “adjust uplink transmission timings of [an UL CC] to the secondary cell by using the second timing advance for the 
As to claim 3, Marinier discloses the UE as in the parent claim 2.
Marinier further discloses wherein the user equipment is configured to be informed, from the primary cell, of the timing advance for the secondary cell. (Figs. 3 and 4; cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, especially see col. 10, lines 10-20: “when a WTRU is configured with at least one SCELL, there is at least one Pcell DL … and at least one PCell UL”, teaching the scenario where there may be more than one PCell DL and PCell UL; col. 10, lines 50-55, teaching that the WTRU may be configure with “more than one serving cells”, meaning that the WTRU is configured with two or more primary Cells PCells, uplink and downlink; Figs. 3-4, col. 12, lines 26-31, disclosing “the DL carrier from which the message including the timing advance value is transmitted”, thus teaching, in view of all of the cited portions, that each such DL carrier carrying the timing advance value message may be primary cell, and that such TA value may be applicable to the CCs in the corresponding UL CC set, which may include secondary UL CC, teaching this limitation).
As to claim 4, Marinier discloses A radio communication system comprising:
a base station configuring a primary cell and a secondary cell (Figs. 1A-C, disclosing UEs in communication with BSs; cols. 1-3 and 8-12, Figs. 3-4, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA”; a WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell and all configured scell(s)”; further teaching that the WTRU “may apply different TA values for different UL CC sets”, where “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; all of the above teaching that the eNB may configure the primary cell UL CC TA and the secondary UL CC TA to be different values); and
a user equipment performing radio communication with the base station (see above),

the user equipment is configured to set a value different from a first timing advance for the primary cell indicating a timing alignment value of an uplink transmission to the primary cell as the second timing advance for the secondary cell (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67, disclosing the base station configuring an “UL CC set” with its own TA timing advance value, wherein each UL CC set comprises “a group of carriers operating with the same TA” [col. 11, lines 35-40]; col. 8, line 40 – col. 12, line 67, disclosing that each WTRU/UE can be configured with “more than one serving cell”, where such “serving cells” would “include[] the Pcell [“primary cell”] and all configured scell(s) [“secondary cell(s)”]”; further teaching that the WTRU “may apply different TA values for different UL CC sets”, where “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; all of the above teaching the scenario where there are a plurality of UL CC sets and that there is only one primary cell Pcell and multiple secondary cells SCell(s), meaning that the one Pcell would be in a UL CC set, whereas at least one other secondary cell SCell would be in another, separate UL CC set; further teaching that, for these two UL CC sets, since the eNB may configure them to have different TA values, the primary cell UL 
such that the user equipment performs radio communication via carrier aggregation (CA) simultaneously over the primary cell and the secondary cell based on the first timing advance and the second timing advance (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, in view of the discussion above, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU performing UL synchronization and “carrier aggregation” and using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus all of the above teaching that the WRTU is configured to perform “carrier aggregation” synchronization over the UL CCs over which the UE transmits, by making sure that the transmissions over such UL CCs that belong to different UL CC sets and have different TA values are all properly adjusted on timing, teaching this limitation), and
the user equipment is configured to adjust uplink transmission timings of PUSCH and SRS to the secondary cell by using the second timing advance for the secondary cell (Figs. 3-4 and cols. 17, line 4 – col. 18, line 67; col. 8, line 40 – col. 12, line 67, in view of the discussion above, teaching that the WTRU/UE “may apply different TA values for different UL CC sets” and “each UL CC set may operate with a separate Time Alignment Timer (TAT)”; col. 10, lines 20-65, disclosing the WTRU using TA values to “control[] an adjustment of the time at which a WTRU may be allowed to transmit within allotted timeslots”, thus teaching that the WTRU/UE utilizing a specific TA value to adjust UL transmission timings of a SCELL in the UL CC set associated with that TA value, thus teaching “adjust uplink transmission timings of [an UL CC] to the secondary cell by using the second timing advance for the secondary cell”; further see col. 8, line 60 – col. 9, line 22, disclosing that each UL CC comprises a PUSCH and sounding and reference signals SRS, thus teaching this limitation in view of the teachings above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463